In an action to recover damages for personal injuries suffered in an automobile accident, defendant appeals from a judgment of the Supreme Court, Kings County (Morton, J., on issue of liability; Bellard, J., on issue of damages), dated June 7,1983, which, upon a jury verdict, awarded plaintiff the principal sum of $50,000. 11 Judgment reversed, on the law, without costs or disbursements, and complaint dismissed. K The issue of whether the plaintiff has suffered a “serious injury” within the meaning of subdivision 4 of section 671 of the Insurance Law is a question of law for the court in the first instance (Licari v Elliott, 57 NY2d 230). On the record before us, plaintiff failed as a matter of law to establish the existence of a serious injury and, therefore, it was error to submit the case to the jury. The testimony of plaintiff’s family physician is clearly inadequate to establish that plaintiff was suffering from a condition known as spondylolisthesis or, even assuming that she was, that such condition was the result of a fracture caused by trauma and attributable to the accident. Nor was there any line of reasoning by which the jury could have concluded that as a result of the accident plaintiff suffered a permanent loss of the use of a body function or system (Licari v Elliott, supra). O’Connor, J. P., Brown, Boyers and Eiber, JJ., concur.